DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Honda et al. (JP 2007-023305) in view of Takahashi et al. (2012/0018192).
 	Honda et al. discloses a covered electric wire comprising a conductor (1) and an insulating covering layer (3) provided outside the conductor, wherein the conductor is a stranded wire composed of a plurality of copper alloy wires composed of a copper alloy and twisted together, and each copper alloy wire having a wire diameter of 0.5 mm or less, and wherein the copper alloy contains Fe in an amount of 0.35% by mass (wt%) or more  and 1.6 wt% or less, P in an amount between 0.05 wt% and 0.7 wt%, Sn in an amount between 0.05 wt% and 0.7 wt% (Table 1, Ex. 19) with the balance being Cu and impurities (re claims 1, 11, and 12).
 	Honda et al. does not disclose the copper alloy further containing Zr in an amount of 1000 ppm or less (re claims 1 and 11).
 	Takahashi et al. discloses a copper alloy wire.  Takahashi et al. discloses that Zr is an element that can be contained to enhance the mechanical strength of the copper alloy ([0037]), wherein the amount of Zr included in the copper alloy is less than 1000 ppm (0.1 mass% = 100 ppm).  It would have been obvious to one skilled in the art to include Zr with an amount of 100 ppm as taught by Takahashi et al. in the copper alloy of Honda et al. to enhance the mechanical strength of the alloy.
 	Re claim 2, Takahashi et al. discloses that adding Si in amount of 100 ppm in the copper alloy can enhance the mechanical strength of the alloy ([0043]).  It would have been obvious to one skilled in the art to include Si with an amount of 100 ppm as taught by Takahashi et al. in the copper alloy of Honda et al. to enhance the mechanical strength of the alloy.
 	Re claims 3-9 and 13-14, since the modified copper alloy wire of Honda et al. comprises structure and material as claimed, it will have a tensile strength of 385 MPa or more; an elongation at fracture of 5% or more; a conductivity of 60% IACS or more; a work hardening exponent of 0.1 or more; a terminal fixing force of 45 N or more; and an impact resistance energy of 6 J/m or more.
 	Re claim 10, although not disclosed by Honda et al., it would have been obvious to one skilled in the art to attach a terminal to an end of the covered wire of Honda et al. to provide a connection means for the same since a covered electric wire having a terminal attached to an end thereof is well-known in the art.

Response to Arguments
6.	Applicant’s arguments with respect to claims 1 and 11 have been considered but are moot in view of new ground of rejection.
 	Applicant argues that Honda discloses a copper alloy comprising 0.03 to 0.3 wt% Fe, the amount of Fe being outside the recited amount.  Examiner would disagree because Honda does teach a copper alloy comprising 0.35 wt% of Fe, see Ex. 19 in Table 1.

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847